Citation Nr: 1701601	
Decision Date: 01/23/17    Archive Date: 02/09/17

DOCKET NO.  07-37 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for sinusitis, including as due to herbicide exposure. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert Batten, Associate Counsel  






INTRODUCTION

The Veteran had active service in the United States Navy from April 1969 to March 1971 and service in the Navy Reserve. 

This matter comes before the Board of Veterans' Appeals (Board) from a May 2006 decision by Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

The Veteran was scheduled for a January 2012 hearing, but he failed to report without good cause and has not requested that it be rescheduled.  His hearing request is therefore deemed withdrawn under 38 C.F.R. § 20.704(d) (2016).

The claim on appeal was previously remanded for additional development in May 2012, December 2013, and August 2014.   

The issue of entitlement to service connection for tremors has again been raised by the record in a November 2016 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2015). 
  
The appeal is REMANDED to the AOJ. VA will notify the appellant if further action is required.

REMAND

A remand is required again in this case. Although the Board sincerely regrets the additional delay, it is necessary to ensure the Veteran is given every possible consideration. 

In Board's August 2014 remand, the Board directed the RO to obtain an addendum opinion from an appropriate VA examiner regarding the nature and etiology of the Veteran's sinusitis. A remand by the Board confers on the Veteran a right to compliance with the terms of that remand. Stegall v. West, 11 Vet. App. 268. 271 (1998). The Board finds that the RO failed to substantially comply with the Board's remand directives. The Board directed that the VA examiner provide a medical opinion that assumed that the Veteran did not have chronic sinusitis prior to his active service, which the medical examiner failed to do. Therefore, the Board finds that a remand is required to ensure that an adequate and contemporaneous record is before the VA prior to any adjudication on the merits. 

A review of the record shows a medical opinion based on a June 2016 examination. The examiner opined that there was no nexus between the Veteran's service and his sinusitis because the Veteran had no current diagnosis of sinusitis. The examiner's rationale, in part, relied on the Veteran's statement that he had hay fever and sinusitis in March 1967, before the Veteran entered service in 1969. The Board finds that the examiner failed to assume for the purpose of the opinion that the Veteran did not have chronic sinusitis prior to active service as directed in the prior remand. Therefore, the VA examination failed to adequately address the Board's remand directives to assume that the Veteran did not have a preexisting condition prior to service.

In addition, the Board notes that while the examiner found that the Veteran did not have sinusitis based on his reports in June 2016, the record reflects that he had a previous diagnosis of sinusitis during the course of the appeal. Thus, the examiner must provide an opinion as to whether the diagnosis of sinusitis made at any point during the appeal period (albeit not shown on examination in 2016) is etiologically related to the Veteran's military service.  See McLain v. Nicholson, 21 Vet. App. 319 (2007) (The requirement for a current disability is satisfied if the disability is shown at any time subsequent to filing the claim even if not shown currently).
 
Accordingly, the case is REMANDED for the following action:

1. Make arrangements to obtain any updated medical records pertaining to the Veteran for his sinusitis. 

2. Obtain an addendum opinion from a VA medical examiner to determine the etiology of the Veteran's sinusitis. Provide the examiner with the claims file including a copy of this REMAND and any relevant evidence in Virtual VA or Veterans Benefits Management System (VBMS). After a complete review of the record, the examiner should respond to the following: 

The examiner is asked to provide an opinion regarding the nature and etiology of Veteran's claimed sinusitis.
 
The examiner MUST provide an opinion, based on the record, regarding whether it is, at least likely as not (a 50 percent or greater probability) that sinusitis was incurred in service, or is otherwise related to an in-service event, injury, or illness. 

In providing the requested opinion, the examiner should note that in January 2013 and April 2014, the Veteran was diagnosed with sinusitis and should thus, assume for purposes of the medical opinion that the Veteran has a current diagnosis of sinusitis regardless of whether it was shown on VA examination in 2016.   

The examiner MUST assume, for the purpose of this opinion, that the Veteran did not have chronic sinusitis prior to his active service. 

The examination must provide a clear medical rationale for all opinions offered.

3. The RO or AMC should adjudicate the claim on appeal. If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should receive a Supplemental Statement of the Case and an opportunity to respond. If necessary, the case should then be returned to the board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




